 1
     Valery Nechay (SBN 314752)
 2   Law Office of Valery Nechay
     Law Chambers Building
 3   345 Franklin Street
     San Francisco, CA 94102
 4
     Telephone: (650) 761-0148
 5   Fax: (866) 611-3744
     E-Mail: valery@nechaylaw.com
 6
     Che L. Hashim, Esq. (SBN 238565)
 7
     Law Office of Che L. Hashim
 8   861 Bryant Street
     San Francisco, CA 94103
 9   Tel: (415) 487-1700
     Fax: (628) 243-9919
10
     Email: che.hashim.esq@gmail.com
11
     Samuel Lasser (SBN 252754)
12   Law Office of Samuel Lasser
     398 Primrose Rd. #225
13
     Burlingame, CA 94010
14   Phone: (415) 994-9930
     Fax: (415) 358-5789
15   Email: samlasser@hotmail.com
16
     Attorneys for Plaintiff
17   TRACY MITCHUM

18                                       UNITED STATES DISTRICT COURT
19                                     EASTERN DISTRICT OF CALIFORNIA
20                                             CIVIL DIVISION

21     TRACY MITCHUM, an individual,                                    CASE NO. 1:19-cv-00446-AWI-SKO
22                       Plaintiff,                                     STIPULATION, REQUEST AND ORDER
23                                                                      TO CONTINUE MANDATORY
               vs.
                                                                        SCHEDULING CONFERENCE
24
25     KENNY JAMES ARNOLD, individually
       and in his capacity as a sworn peace officer of
26     the California Highway Patrol, DOES 1
27     through 10, and CALIFORNIA HIGHWAY Judge: The Honorable Anthony W. Ishiii
       PATROL, a public entity and subdivision of
28     the State of California                         Action filed: April 5, 2019

                         Defendants.



                                                                    1
                               Stipulation and Request to Continue Initial Case Management Conference, Order
 1
            Plaintiff Tracy Mitchum and Defendant Kenny James Arnold, hereby stipulate and
 2
     request as follows:
 3
            The Mandatory Scheduling Conference is currently scheduled for June 27, 2019, at
 4
     9:30 a.m. before Magistrate Judge Sheila K. Oberto. The parties are in the process of
 5   meeting and conferring on potential amendments to Plaintiff’s complaint, following a
 6   Stipulation and Order allowing an extension of time for Defendant Kenny James Arnold to
 7   file his response to Plaintiff’s Complaint. As Plaintiff and Defendant Arnold are still in the
 8   meet and confer process regarding the possibility of agreeing that Plaintiff be granted leave
 9   to file a First Amended Complaint, and given the status of service on the California
10   Highway Patrol, the parties believe it will be more productive to hold the Initial Case

11   Management Conference when and if a First Amended Complaint has been filed, and
     served on all parties, or the present Complaint served on all parties.
12
            Therefore, the parties have agreed and stipulated to a continuance of the Mandatory
13
     Scheduling Conference to a date convenient to the Court and the parties. It is the parties
14
     expectation that an additional Stipulation, Request and [Proposed] Order granting leave to
15
     file a First Amended Complaint
16
17                 IT IS SO STIPULATED.
18
19    Date: June 21, 2019
                                                                     /s/ Valery Nechay
20                                                                   Valery Nechay (SBN 314752)
                                                                     Attorney for Plaintiff
21
                                                                     Tracy Mitchum
22    Date: June 21, 2019
                                                                     /s/ Che L. Hashim
23                                                                   Che L. Hashim, Esq. (SBN 238565)
24                                                                   Attorney for Plaintiff
                                                                     Tracy Mitchum
25
      Date: June 21, 2019
26                                                                   /s/ Samuel Lasser
                                                                     Samuel Lasser (SBN 252754)
27                                                                   Attorney for Plaintiff
28                                                                   Tracy Mitchum




                                                                 2
                            Stipulation and Request to Continue Initial Case Management Conference, Order
 1
      Date: June 21, 2019
 2                                                                    /s/ Julio A. Hernández
 3                                                                    Julio A. Hernández (SBN 260508)
                                                                      Deputy Attorney General
 4                                                                    Attorneys for Defendant
                                                                      Officer Kenny James Arnold
 5
 6
 7
 8                                                           ORDER
 9            Pursuant to the parties’ above stipulation, the Mandatory Scheduling Conference currently
10
     set for June 27, 2019, is CONTINUED to August 13, 2019, at 9:45 AM in Courtroom 7 (SKO)
11
     before Magistrate Judge Sheila K. Oberto. The parties SHALL file their joint scheduling report by
12
13   no later than August 6, 2019.

14
15   IT IS SO ORDERED.
16
     Dated:     June 26, 2019                                                    /s/   Sheila K. Oberto      .
17                                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28




                                                                  3
                             Stipulation and Request to Continue Initial Case Management Conference, Order
